 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ROY MASON,                                       Case No.: 3:18-cv-00310-H-NLS
11                                      Plaintiff,
                                                      ORDER GRANTING JOINT
12   v.                                               MOTION TO SET ASIDE CLERK’S
                                                      DEFAULT, WITHDRAW MOTION
13   ERACLIO C. CORONADO, doing
                                                      FOR DEFAULT JUDGMENT, AND
     business as Bravos Taco Shop,
14                                                    DISMISS COMPLAINT
                                      Defendant.
15
                                                      [Doc. No. 24]
16
17
           On December 7, 2018, the parties filed a joint notice of settlement. (Doc. No. 23.)
18
     On December 10, 2018, the parties filed a joint motion to set aside the Clerk’s entry of
19
     default, withdraw Plaintiff’s motion for default judgment, and dismiss the complaint with
20
     prejudice. (Doc. No. 24.) For good cause shown, the Court grants the joint motion.
21
     Accordingly, the Court sets aside the Clerk’s default, grants Plaintiff’s request to withdraw
22
     his motion for default judgment, and dismisses the case with prejudice.
23
           IT IS SO ORDERED.
24
     DATED: December 10, 2018
25
26                                                   MARILYN L. HUFF, District Judge
                                                     UNITED STATES DISTRICT COURT
27
28

                                                1
                                                                                 3:18-cv-00310-H-NLS
